     Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 1 of 7



     THE URBAN LAW FIRM
 7
     MICHAEL A. URBAN, Nevada State BarNo. 3875
     NATHAN R. RING, Nevada State BarNo. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone : (7 02) 968-8087
     Facsimile: (7 02) 968-8088
 4   Electronic Mail : murban@theurbanlawfirm.com
                       nring@theurbanlawfi rm. com
 5   Co unsel for Plaintffi Trusts

 6
                                  TJNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
       TRUSTEES OF THE NEVADA RESORT
 9     AS S OCIATION-INTERNATIONAL
       ALLIANCE OF THEATRICAL STAGE                         CASE NO:
10     EMPLOYEES AND MOVING PICTURE
       MACHINE OPERATORS OF THE
LT     UNITED STATES AND CANADA,
       LOCAL 720, PENSION TRUST;                            COMPLAINT FOR BREACH OF
L2     TRUSTEES OF THE NEVADA RESORT                        CONTRACT AND BREACH OF ERISA
       AS S OCIATION-INTERNATIONAL
13     ALLIANCE OF THEATRICAL STAGE
       EMPLOYEES AND MOVING PICTURE                         [2e U.S.C. $ 18s(a) and $ 1132(e)]
L4     MACHINE OPERATORS OF THE
       UNITED STATES AND CANADA,
15     LOCAL 720, WAGE DISABILITY TRUST;
       and TRUSTEES OF THE NEVADA
16     RESORT ASSOCIATION-
       INTERNATIONAL ALLIANCE OF
L7     THEATRICAL STAGE EMPLOYEES
       AND MOVING PICTURE MACHINE
L8     OPERATORS OF THE UNITED STATES
       AND CANADA,LOCALT2O,
19     APPRENTICE AND JOURNEYMAN
       TRAINING AND EDUCATION TRUST
20
                                 Plaintiffs,
27
       vs.
22
       AUDIO VISUAL SERVICES GROUP,
23     lNC., a/k/a PSAV-AVHQ a/k/a PSAV
       PRESENTATION SERVICES,
24
                                 Defendant.
25

26           Plaintiffs, jointly and severally, complain and allege as follows

27

28


                                                        1
       Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 2 of 7




 L                                       JURISDICTION AND VENUE
 2            1.     This Court has jurisdiction over this case pursuant to Section 502(e)(1) of            the

 3    Employee Retirement Income Security         Act of 1974, as amended ("EzuSA"), 29 U.S.C.                $

 4    1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil actions

 5    brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. $ I 132(aX3), to redress

 6    violations or enforce the terms of ERISA or an employee benefit plan governed by ERISA. Such
 7    jurisdiction exists without respect to the amount in controversy or the citizenship of the parties,   as

 8    provided in Section 502(f) of ERISA, 29 U.S.C. $ 1132(0.

 9            2.     This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor
10    Management Relations Act     of   1947, as amended       ("LMRA"), 29 U.S.C. $185(a), which   grants the

LL    United States District Courts original jurisdiction over suits for violation of contracts between an
t2    employer and a labor organization in an industry affecting commerce, without respect to the amount

13    in controversy and the citizenship of the parties.
L4           3.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.         $

15    II32(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. $185(a), in that this is the district in which
1-6   the Trusts (defined below) are administered, the signatory union maintains its offices, and where the

L7    relevant acts took place.

18           4.      To the extent this Complaint sets forth any claims based upon state law, this Court

19    holds supplemental jurisdiction over those claims pursuant to 28 U.S.C. $1367(a).

20                                                 PARTIES
2L           5.      Plaintiffs are TRUSTEES OF THE NEVADA RESORT ASSOCIATION-
22    INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING
23    PICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA,LOCALT2O,

24    PENSION TRUST; TRUSTEES                  OF THE NEVADA RESORT                      ASSOCIATION-
25    INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING
26    PICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA,LOCALT2O,

27    WAGE DISABILITY TRUST; and TRUSTEES OF THE NEVADA RESORT ASSOCIATION-
28    INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING

                                                           2
      Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 3 of 7




 t   PICTURE MACHINE OPERATORS OF THE LINITED STATES AND CANADA,LOCAL 720,

 2   APPRENTICE AND JOURNEYMAN TRAINING AND EDUCATION TRUST (collectively
 3   hereinafter "Trusts" or "Plaintiffs").

 4           6.      The Trusts are express trusts created pursuant to written Declarations of Trust ("Trust

 5   Agreements") between the Nevada Resort Association and the International Alliance of Theatrical

 6   Stage Employees and Moving Picture Machine Operators of the United States and Canada, Local

 7   720 (hercinafter "Local 720"). The Trusts are now, and were at all times material to this action,

 8   labor-management multiemployer trusts created and maintained pursuant to Section 302(c)(5) of

 9   the LMRA,29 U.S.C. $186(c)(5).

10           7.      At all times material herein, Local 720has been a labor organizationrepresenting
LT   employees in the entertainment industry in Southern Nevada and a labor organization representing

72   employees in an industry affecting commerce within the meaning of Section 301(a) of the LMRA,

13   29 U.S.C. $ 18s(a).

L4           8.      Plaintiffs as trustees of the Trusts are oofiduciar[ies]" with respect to the Trusts   as

15   defined in $ 3(21)(4) of ERISA,29 U.S.C. $ 1002(21)(A).

16           9.      At all times material to this Complaint,       Defendant AUDIO VISUAL SERVICES

17   GROUP, INC., a/k/a PSAV-AVHQ a/k/a PSAV PRESENTATION SERVICES (hereinafter
18   .'PSAV" or
                "Defendffit"), has been a domestic corporation existing by virtue of the laws of the State
19   of Nevada, with its principal place of business in Illinois.

20
                                     FIRST CLAIM FOR RELIEX'
2t                               Breach of Written Collective Bargaining
                                Agreements and Related Trust Agreements
22

23           10.    Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs I
24   through 9, inclusive, as though fully set forth herein.
25           11.    At all times material herein, there was in effect a collective bargaining    agreement

26   between Local 720 andDefendant (hereinafter'ol-abor Agreement"). Since on or about July 1, 2008,
27   and extended in January 2015, Defendant, pursuant to its Labor Agreement, has recognized Local
28   720 as the authorized representative of all of its employees performing work covered under the Labor

                                                        3
     Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 4 of 7




 L   Agreement. Defendant has agreed to be bound to the terms of the Labor Agreement and the Trust

 2   Agreements incorporated therein.

 3             12.    By its own admission through compliance with the Labor Agreements and paying
 4   fringe benefit contributions due thereunder, Defendant has demonstrated it is obligated to the terms

 5   and provisions of their respective Labor Agreement and Trust Agreements.

 6             13.    Pursuant to the terms and conditions ofthe Labor Agreement, and at all times relevant

 7   herein, Defendant was bound by the Declarations of Trust establishing the Trusts and was bound by

 8   the policies and procedures promulgated by the Boards of Trustees of the Trusts.

 9             14.    The respective Labor Agreements, Trust Agreements and the policies and procedures

L0   established by Board of Trustees of each of the Trusts required Defendant to contribute monthly

LL   fringe benefit contributions to the Trusts based on a percentage of gross wages earned by or paid to

L2   employees who were covered by the Labor Agreements and to report the names of the employees

13   and their hours worked on a monthly basis in a manner determined by the Board of Trustees of the

L4   Trusts.

15             15.    PSAV is an ooemployer," as that term is understood and defined in the Labor
16   Agreements and related Trust Agreements.

L7             16.    PSAV is an ooemployer" as defined and used in Section 3(5) of ERISA, 29 U.S.C.

18   $1002(5), and, therefore, Defendant PSAV is 'oobligated to make contributions to a multiemployer
L9   plan" within the meaning of Section 515 of ERISA, 29 U.S.C. $1145. Plaintiffs are informed and

20   believe, and thereon allege, that Defendant PSAV is also an "employer" engaged in "commerce" in

2L   an "industry affecting cofilmerce," as those terms are defined and used in Section 501(1) and Section

22   501(3) of the LMRA, 29 U.S.C. $$ 142(1) and 142(3\ and within the meaning and use of Section

23   301(a) of the LMRA,29 U.S.C. $185(a).

24             17.    By the terms and provisions of the Labor Agreement and related Trust Agreements,
25   and at all times material herein, Defendant was obligated to the following:

26                    l7.l    To prepare and submit true, complete and accurate written           monthly

27             contribution reports to the Trusts on a timely basis showing i) the identities of employees

28             performing work covered by the Labor Agreement, ii) the amounts earned by or paid to these

                                                        4
      Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 5 of 7




 t          employees, iii) the rates of pay, iv) character of hours worked (e.g., straight time, over-time,

 2          etc.), and v) based upon the amounts earned by or amounts paid to employees, the proper

 3          calculation of the fringe benefit contributions, benefits and/or withholdings attributable to

 4          same employees, which monthly contribution reports are due on the 20th day                  of   each

 5          successive month; and

 6                  17.2 To maintain adequate records of work performed by and amounts                paid to its

 7          employees. Defendant was obligated to permit the Trusts and their agents to conduct audits

 8          of   Defendant's payroll and related records       in   order   to   determine   if   fringe benefit
 9          contributions had been properly paid pursuant to the respective Labor Agreements and

10          related Trust Agreements; and

tt                  17.3    To properly pay fringe benefit contributions to the Trusts. Benefits and/or
t2          other withholdings were to be made on a monthly basis, and at specified percentages based

13          on the amounts earned or paid to applicable employees; these amounts are due and payable

L4          at the Trusts' administrative offices.

15          18.     On or about October 23,2018, Plaintiffs, through their retained auditor, Rubin

16   Brown, LLP (hereinafter "auditor") requested documents to conduct an audit of Defendant's payroll

t7   and related records for the time period of January 1,2015 to December 31, 2017. PSAV failed to

L8   respond or submit the documents.

19          19.     On or around November 5 and November 13,2018, the auditor againrequested the

20   additional documents from PSAV to conduct the audit. Eventually, PSAV responded that the
2L   company was in their busy season and would provide documents as soon as possible.

22          20.     On or aroundNovember 28,2018,the auditor againrequested documents from PSAV

23   to conduct the audit. Shortly thereafter, PSAV contacted the auditor claiming they would                have

24   availability the following week to provide the requested documents. However, PSAV failed to
25   respond or submit the documents.

26          21.     On December 7 and December 10, 2018, the auditor once again followed up with

27   PSAV regarding their documents. PSAV failed to respond or submit the documents.

28


                                                       5
      Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 6 of 7




 L             22.     On December 19,2018, The Urban Law Firm, on behalf of Plaintiffs, sent a demand

 2   to PSAV for the records necessary to complete the audit of its payroll and related records. PSAV
 3   failed to respond or submit the documents.

 4             23.    On February 14,2019 and finally on March 29,2019, The Urban Law Firm sent
 5   demand letters to PSAV for the records to complete the audit of PSAV's payroll and related records.

 6   PSAV failed to respond or submit the documents.
 7             24.    Since October 2018, PSAV has failed to provide the requested payroll records to the

 8   auditor or to PlaintifPs counsel.

 9             25.    Due to PSAV's refusal to permit an audit, the exact amount of contributions and/or

10   contract damages due and owing have not been ascertained at this time. These amounts, if any exist,

LT   will   be established by proof at trial herein or through dispositive motion following completion of an

t2   audit. PSAV's refusal to produce all requested documents is a breach of the CBA and Trust
13   Agreements.

74             26.    The Trust Agreements and collection procedures adopted by the Boards of Trustees

15   of the Trusts provide the Defendant will pay any legal and auditing costs when they are referred to
L6   legal counsel for assistance in completing an audit or obtaining collection of amounts owed, whether

L7   before or after litigation is commenced.

L8            27.     It has been necessary for the Trusts to engage The Urban Law Firm for the purpose
19   of obtaining Defendant's compliance with the applicable Labor Agreements and Trust Agreements.

20            28.     Pursuant to the Labor Agreements and Trust Agreements, the Trusts are entitled to

2L   an award of their reasonable attorney's fees incurred to enforce the Labor Agreement and Trust

22   Agreements even if no amounts are shown to be owed after the audit.

23            WHEREFORE, the Trusts pray forjudgment against PSAV,            as   follows:
24             1.     For an order compelling PSAV to submit to and cooperate with the audit of their
25   books, documents, and other things by the Trusts duly appointed representative;

26            2.      For unpaid fringe benefit contributions, if any, in amounts as proven;

27            3.      For damages for breach of contract in amounts, if any, as proven;

28            4.      For liquidated damages in amounts, if any, as proven;

                                                        6
     Case 2:19-cv-00654-KJD-NJK Document 1 Filed 04/16/19 Page 7 of 7




 L          5.     For audit expenses,     if any, in amounts as proven;
 2          6.    For interest at the agreed upon contractual rate on all fringe benefit contributions
 3   and/or damages,   if any, until paid in full;
 4          7.    For the Trusts' reasonable attorney's fees;

 5          8.    For the Trusts' costs of suit incuned herein; and

 6          9.    For such additional relief as this Court deems just and proper.

 7

 8   Dated: April 15,2019                            THE URBAN LAW FIRM
 9
                                                                A.           Nevada BarNo. 3875
10                                                   NATHAN R. RING, Nevada State BarNo. 12078
                                                     4270 S. Decatur Blvd., Suite A-9
7L                                                   Las Vegas, Nevada 89103
                                                     Telephone : (7 02) 9 68 -8087
t2                                                   Facsimile: (702) 968-8088
                                                     Electronic Mail: murban@theurbanlawfirm.com
13                                                                     nring@theurbanlawfinn. com
                                                     Co unsel for Plaintffi Tr usts
L4

15

L6

L7

18

19

20

2t

22

23

24

25

26

27

28


                                                        7
